     Case 2:19-cv-00578-TLN-KJN Document 52 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   KAREEM J. HOWELL,                                 No. 2:19-cv-00578-TLN-KJN
12                      Plaintiff,
13          v.                                         ORDER
14   M. LIDELL, et al.,
15                      Defendants.
16

17          Plaintiff Kareen J. Howell (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 04, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. (ECF No. 50.)

23   Neither party has filed objections to the findings and recommendations.

24          Having reviewed the file under the applicable legal standards, the Court finds the Findings

25   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

26   Accordingly, IT IS HEREBY ORDERED that:

27          1. The Findings and Recommendations filed February 04, 2021, are ADOPTED IN

28   FULL; and
                                                      1
     Case 2:19-cv-00578-TLN-KJN Document 52 Filed 03/26/21 Page 2 of 2


 1        2. Plaintiff’s Motion for Summary Judgment (ECF No. 39) is DENIED.

 2        IT IS SO ORDERED.

 3   DATED: March 25, 2021

 4

 5

 6

 7                                            Troy L. Nunley
                                              United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                               2
